Citation Nr: 0800861	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-34 176	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 8, 1989 
for entitlement to service connection for diabetes mellitus 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from April 1956 to 
April 1959 and from June 1959 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus as secondary to herbicide 
exposure, effective June 8, 1989.  The veteran appealed the 
effective date.

2.  In September 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal for an 
earlier effective for the grant of service connection for 
diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the RO on September 15, 2006, the 
veteran indicated that he wished to discontinue his appeal as 
to the issue of an earlier effective date for the grant of 
service connection for diabetes.  This statement constitutes 
written withdrawal of the substantive appeal with regard to 
this matter.  Hence, there remains no allegation of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claim, and it 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to entitlement to an effective date earlier 
than June 8, 1989 for the grant of service connection for 
diabetes mellitus is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


